925 So. 2d 435 (2006)
Qui Vinh Phuoc NGUYEN, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-822.
District Court of Appeal of Florida, Fifth District.
April 6, 2006.
Michael H. LaFay, of NeJame, LaFay, Barker and Tumarkin, P.A., Orlando, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
Qui Vinh Phuoc Nguyen was charged with conspiracy to traffic in cannabis and MDMA. After a hearing, the trial court denied bond. Nguyen asserts that since the State did not file a motion for pretrial detention pursuant to Florida Rule of Criminal Procedure 3.132, bond cannot be denied.
We agree, grant Nguyen's petition for writ of habeas corpus, and direct the trial court to conduct a rule 3.131 pretrial release hearing. This decision is without prejudice for the State to file a motion for pretrial detention, should it choose to do so. See Griffith v. State, 914 So. 2d 1053 (Fla. 5th DCA 2005). The trial court is directed to hold the hearing no later than three business days following the issuance of this opinion.
PETITION GRANTED; CAUSE REMANDED.
PALMER, ORFINGER, and TORPY, JJ., concur.